Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10205733 B1) in view of Casper et al. (US 9886343 B2), and further in view of Srinivasan et al. (US20180031631A1).

Park discloses: 
1. A reliability management system comprising: 
circuitry (ASIC) to: 

obtain conclusion data indicative of a conclusion made by each of two or fewer compute devices (fig 1 & 5: 101; col 18, ln 40-45) of a host system, wherein the conclusion data from each compute device pertains to the same operation; (col 10, ln 50-55: a series of Security Devices 101 that are monitoring activity in a vehicle; col 21, ln 8-12: As data is being received from the monitored protected system 103 via the Security Device 101, the evaluation and analytics module 470 evaluates the validity of the received data and can be configured to trigger various actions in response to the received data.)

identify whether an error has occurred in the operation of each compute device, wherein to identify whether an error has occurred, and; (col 26, ln 5-10) [examiner’s note: according to the 

determine, in response to a determination that an error has occurred, a severity of the error at least partially based on results of the self test; and (col 26, ln 5-30; E1, E2, E3)

cause the host system to perform a responsive action as a function of the determined severity of the error. (col 38, ln 45-55; col 26, ln 25-27: E3)

However, Park does not explicitly disclose, while Casper teaches:
comprises to perform a self test of logic or memory of the compute device. (claim 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine security devices in a vehicle of Park with car integrated system of Casper. One of ordinary skill in the art would have been motivated to do so in order to detect and handle hard and soft errors. (Casper: claim 1)

However, Park does not explicitly disclose, while Srinivasan teaches:
wherein to perform the self test comprises to interleave the self test with conclusion determination operations on the compute device (fig 6a or 6b; par 60: "The interleaved operation of the scan chains further extends to the shift in of test data and the shift out of test result data") [examiner’s note: interleaving by having test result (conclusion decision) and test data.] [par 31 of the Spec: “interleaving the debug operations with the conclusion determination operations is shown in FIG. 10” where the debug operations are interleaved by Test/Debug Pass (YES or NO).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine tests and vehicles of Park with tests and vehicle of Srinivasan. One of 

Modified Park discloses: 
2. The reliability management system of claim 1, wherein the host system is a vehicle (col 10, ln 50-55) and wherein to obtain the conclusion data comprises to obtain conclusion data indicative of an identification of an object. (col 10, ln 29: radar based object detection sensors; col 31, ln 29-30: obstacles are detected by an automated object detection system based on data from laser sensors)

3. The reliability management system of claim 1, wherein the two or fewer compute devices (fig 1: 101) comprises a single compute device. (col 5, ln 14-20)

4. The reliability management system of claim 1, wherein to identify whether an error has occurred comprises to compare the conclusion data from the two compute devices to identify a difference between the conclusions, wherein the difference is indicative of an error. (col 18, ln 40-45: each output is compared against the output from other Security Devices 101 (or their components) and any anomalous behavior indicated by different results is excluded.)

5. The reliability management system of claim 4, wherein to determine the severity of the error comprises to apply one or more filter weights to the identified difference. (E1, E2, E3)

10. The reliability management system of claim 1, wherein to determine the severity of the error comprises 
However, Park does not explicitly disclose, while Casper teaches:
to determine that a memory fault or a logic fault identified from the self test is a hard error. (claim 1)



Claim(s) 20 is/are rejected as being the method implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10205733 B1) in view of Casper et al. (US 9886343 B2), and further in view of Srinivasan et al. (US20180031631A1), and further in view of Riezler et al. (US 20060224552 A1).

6. The reliability management system of claim 5, wherein the circuitry is further 
apply the filter weights applied to the identified difference
However, Park does not explicitly disclose, while Riezler teaches:
to utilize machine learning to select or adjust the filter weights. (par 8)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine weights and vehicles of Park with weights and automobiles of Riezler. One of ordinary skill in the art would have been motivated to do so in order to avoid manual determination of the weights. (Riezler: par 8)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10205733 B1) in view of Casper et al. (US 9886343 B2), and further in view of Srinivasan et al. (US20180031631A1), and further in view of Yu et al. (US 20170221279 A1).

12. The reliability management system of claim 1, wherein to cause the host device to perform a responsive action as a function of the severity of the error comprises 
However, Park does not explicitly disclose, while Yu teaches:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an error in a vehicle of Park with an error in a vehicle of Yu. One of ordinary skill in the art would have been motivated to do so in order to prevent dangerous driving. (Yu: par 186)

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10205733 B1) in view of Casper et al. (US 9886343 B2).

Park discloses: 
21. (New) A reliability management system comprising: 
circuitry (ASIC) to: 

obtain conclusion data indicative of a conclusion made by each of two compute devices (fig 1 & 5: 101; col 18, ln 40-45) of a host system, wherein the conclusion data from each compute device pertains to the same operation; (col 10, ln 50-55: a series of Security Devices 101 that are monitoring activity in a vehicle; col 21, ln 8-12: As data is being received from the monitored protected system 103 via the Security Device 101, the evaluation and analytics module 470 evaluates the validity of the received data and can be configured to trigger various actions in response to the received data.)

identify a difference between the conclusion data from each of the two compute devices; (col 18, ln 40-45: each output is compared against the output from other Security Devices 101 (or their components) and any anomalous behavior indicated by different results is excluded.)

determine that an error has occurred based on the identified difference; (col 18, ln 40-45: each output is compared against the output from other Security Devices 101 (or their components) and any anomalous behavior indicated by different results is excluded.)

However, Park does not explicitly disclose, while Casper teaches:
determine a severity of the error (soft errors and hard errors) by applying one or more filter weights to the identified difference; and (claim 1; col 11, ln 16-22)

cause the host system to perform a responsive action (dynamic error workaround logic) as a function of the determined severity of the error. (claim 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine security devices in a vehicle of Park with car integrated system of Casper. One of ordinary skill in the art would have been motivated to do so in order to detect and handle hard and soft errors. (Casper: claim 1)

Claim(s) 22-23 is/are rejected as being the system implemented by the system of claim(s) 6, 2, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 9, 11, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “However, Srinivasan does not disclose interleaving self tests of compute devices with conclusion determination operations performed by the compute devices… this assertion confuses the recited "conclusion determination operations" that are provided by the device under normal operation with debug test results. In other words, while Srinivasan may disclose interleaving test data and test result data, it does not interleave self test data with data produced by the device in normal operation. Srinivasan, therefore, cannot be said to disclose the recited "interleav[ing] the self test with conclusion determination operations on the compute device."” However, the examiner respectfully disagrees. The limitation recites, “wherein to perform the self test comprises to interleave the self test with conclusion determination operations on the compute device.” Par 31 of the Spec states, “a compute device (e.g., the compute device 130) may interleave the debug operations (e.g., the self tests) with the conclusion determination operations (e.g., operations that produce conclusion data…“ Srinivasan discloses "The interleaved operation of the scan chains further extends to the shift in of test data and the shift out of test result data" in par 60. In other words, Srinivasan interleaves self test with test result (conclusion data) and test data in fig 6a or 6b.

The Remarks state, “However, the Office Action has not shown that Casper discloses these limitations… the Office Action does not show how these portions of Casper disclose filter weights being applied to differences identified in conclusion data from two compute devices.” However, the examiner respectfully disagrees. The limitation recites, “determine a severity of the error by applying one or more filter weights to the identified difference,” NOT differences identified in conclusion data from two compute devices. Therefore, Casper discloses determining hard errors and soft errors by applying filter weights to the identified difference, i.e., permanent repeatable errors on failed components in the memory tiles, or a temporary one-time only malfunction resulting from cosmic rays in col 11, ln 16-22, while Park discloses claimed “identify a difference between the conclusion data from each of the two compute devices” in col 18, ln 40-45.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE LIN/Primary Examiner, Art Unit 2113